Citation Nr: 0944232	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to radiation exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to 
January 1946 during World War II.  The Veteran died in July 
1996; the appellant is his widow.  

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision issued by the RO.  

In August 2003, the appellant testified during a personal 
hearing at the RO.  A transcript of this hearing is 
associated with the claims file.  

The Board previously reopened the claim and remanded the 
matter in February 2006 and February 2009 for additional 
development of the record.  

The appellant appears to be claiming entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318, as indicated in the 
September 2009 Statement of Accredited Representative.  This 
matter is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in July 1996 from cardiopulmonary arrest 
due to arteriosclerotic cardiovascular disease with other 
findings showing adenocarcinoma of prostate gland at the time 
of his death.  

2.  At the time of death, the Veteran had not been granted 
service connection for any disability.  

3.  The Veteran is not shown to have manifested complaints or 
findings referable to heart disease or any cancer, including 
prostate cancer, in service or for many years thereafter.  

4.  The Veteran's official dose estimate of 0 rem was based 
on his service in Japan from September to December 1945; nor 
is he shown to have performed official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki 
in support of the military occupation of Japan after World 
War II.  

5.  Neither the fatal arteriosclerotic cardiovascular disease 
nor any cancer, including prostate cancer, was shown to have 
been due to an event or incident of the Veteran's active 
service, including the exposure to radiation during his 
period of service during the occupation of Japan following 
World War II.  

6.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by arteriosclerotic 
heart disease was not due to disease or injury that was 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.159, 3.309, 3.311(b), 3.312 
(2009).  

2.  The Veteran did not have a disability manifested by 
cancer, including the identified prostate cancer, due disease 
or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred 
therein; nor may any be presumed to have been due to 
radiation exposure in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.159, 3.309, 3.311(b), 3.312 (2009).  

3.  A service-connected disability is not shown to have 
caused or contributed materially or substantially in 
producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.159, 3.309, 3.311(b), 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

A review of the record reveals that the appellant received 
VCAA notice in June 2003 and March 2006.  Thus, she was not 
provided notice of VCAA prior to the adjudication of her 
claim in the July 1999 rating decision.  The Board notes, 
however, that this would have been both a practical and a 
legal impossibility, because VCAA was not enacted until 
November 2000.  

Furthermore, the Board finds that any defect with respect to 
the timing of the VCAA notice letters constituted harmless 
error in this case.  Regardless, an August 2009 Supplemental 
Statement of the Case subsequently readjudicated the appeal, 
thereby rendering any pre-adjudicatory notice errors to be 
non-prejudicial. 

The VCAA letters summarized the evidence needed to 
substantiate the appellant's claim and VA's duty to assist.  
They also specified the evidence that the appellant was 
expected to provide, including the information needed to 
obtain private and VA medical treatment records.  In this 
way, the VCAA letters clearly satisfied the three "elements" 
of the notice requirement.   

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  And, Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which provides, in part, 
that VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime when adjudicating a claim for 
dependency and indemnity compensation (DIC).  

Specifically, in the context of a claim for DIC benefits, § 
5103(a) notice must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id.  

In the present case, notification of Dingess was provided in 
a March 2006 letter.  However, the Board acknowledges that 
the appellant was not provided notice of the elements 
required by the recent Hupp decision.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

Nonetheless, the Board concludes that the appellant was not 
prejudiced in this instance.  Specifically, the appellant was 
notified that the Veteran was not service-connected for any 
disability at the time of his death in the September 2009 
Statement of the Case, which serves to render any pre-
adjudicatory notice error non-prejudicial.   See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (finding that 
in the context of a § 5103(a) notice error, such error is 
"presumed prejudicial, requiring reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.").  

Further, the appellant and her representative provided a 
private autopsy report and other evidence to support her 
assertion that the Veteran's prostate cancer contributed to 
his cause of death and was a result of radiation exposure in 
service.  

Therefore, the Board is satisfied that the appellant had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

As to VA's duty to assist the appellant with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the appellant, and there is no indication from the claims 
file of additional records for which VA has not obtained, or 
made sufficient efforts to obtain, corresponding records.  

The Board has concluded that a remand for a medical opinion 
is not warranted.  There is no evidence of in-service 
incurrence on a direct or presumptive basis (i.e., exposure 
to radiation).  

Regardless, the Veteran's private autopsy report may be 
accepted as an adequate report of examination of the Veteran 
and the best available evidence, without a further VA medical 
opinion.  

All relevant evidence necessary for resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, service personnel records, private medical records, 
a written statement from Defense Threat Reduction Agency 
(DTRA), a Nuclear Test Personnel Review Questionnaire, a 
"buddy" statement from T.H., statements from the Veteran 
prior to his death, and statements and testimony from the 
appellant and her representative.  

The appellant has not indicated that she has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.  


II.  Service Connection for Cause of Death

The appellant asserts that her husband, the Veteran, was 
exposed to radiation while serving in Japan and developed 
cancer, including prostate cancer, at the time of his death 
as a result of this exposure.  

The death certificate shows that the Veteran died in July 
1996 from cardiopulmonary arrest due to arteriosclerotic 
cardiovascular disease.  Further, a July 1996 private autopsy 
report reflects that the Veteran had adenocarcinoma of the 
prostate gland at the time of his death.  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Additionally, certain specified disabilities becoming 
manifest in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 
3.309(d)(1), (2).  

Prostate cancer is not among the disabilities subject to 
presumptive service connection on a radiation basis under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); however, it 
could potentially be considered on of the "radiogenic 
diseases" under 38 C.F.R. § 3.311(b), if the veteran was 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as identified.  The term 
"radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  

The term "radiation-risk activity" includes the occupation 
of Hiroshima or Nagasaki during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

The term "occupation of Hiroshima or Nagasaki, Japan by 
United States forces" in this case means official military 
duties within 10 miles of the city limits of either Hiroshima 
or Nagasaki, Japan that were required to perform or support 
military occupation of territory, control of population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(vi).  

The Veteran's 201 file reflects that he performed active 
service in Japan from September to December 1945.  However, 
the Veteran does not meet the requirements for consideration 
under 38 C.F.R. § 3.311(b), as he is shown to have been 
exposed to 0 rem of ionizing radiation.  There is no credible 
evidence showing that the Veteran served in either Hiroshima 
or Nagasaki during the period of occupation in Japan.  

At the time of his death, the Veteran is not shown to have 
been service connected for any disability attributable to 
service.  

The service treatment records from February 1943 to January 
1946 are negative for complaints, treatment or diagnosis of 
arteriosclerotic cardiovascular disease or any form of 
cancer.  Moreover, none is shown to have been clinically 
present until many years after his World War II service.  

A Nuclear Test Personnel Review Questionnaire showed that the 
Veteran was in poor health and was in a wheelchair due likely 
to his multiple sclerosis.  

An April 2009 written statement from the DTRA noted that the 
Veteran was assigned to Headquarters and Headquarters Company 
4th Engineer Special Brigade that debarked from USS BLADEN 
(APA 63) at Wakayama, Japan (approximately 175 miles from 
Hiroshima and 325 miles from Nagasaki) on September 25, 1945.  
The Veteran's unit remained at Wakayama until October 15, 
1945 when it was transferred by rail to Nagoya (approximately 
290 miles from Hiroshima and 440 miles from Nagasaki).  

The Veteran was transferred to the 11th Replacement Depot, 
Okazaki (in the vicinity of Nagoya) on December 21, 1945 for 
return to the United States.  The DTRA stated that the 
Veteran had no potential for exposure to radiation from the 
strategic bombing of Hiroshima and Nagasaki because of his 
location in Wakayama and reported a dose estimate of 0 rem.  
The dose estimate was calculated using the revised 
methodology.  

Although the reconstructed dose estimate was not referred to 
the VA's Under Secretary for Benefits for an opinion in 
accordance with 38 C.F.R. § 3.311(c), the Court has held that 
the Secretary is not required, in cases involving dose 
estimates, to seek further development where the estimate was 
reported as zero.  See Wandel v. West, 11 Vet.App. 200, 205 
(1998).  Here, the radiation does estimate was zero.  

As such, pursuant to Wandel, further development of the 
record is not required.  The Board notes that any potential 
error on the part of VA in complying with the February 2009 
remand instructions regarding referral of the reconstructed 
dose estimate to the Under Secretary for Benefits must be 
considered harmless.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

Regardless, the RO has substantially complied with the 
February 2009 remand with no prejudice to the Veteran.  See 
Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

The July 1985 and June 1989 written statements from the 
Veteran provided a history of his medical problems since 
service and expressed his belief these were caused by 
radiation exposure while he was stationed in Japan.  The 
Veteran specifically asserted that he was stationed in 
Nagasaki, Japan in September of 1945.  

In August 2003, when the appellant testified at a hearing at 
the RO, she asserted that the Veteran was in Nagasaki, Japan 
and was exposed to radiation.  She added that her husband 
died of prostate cancer, which was the result of his 
radiation exposure.  (See August 2003 Hearing Transcript, p. 
2).  

A December 2003 "buddy statement" from T.H. attests to the 
fact that the Veteran served in Japan.  This statement is of 
some probative value in confirming that the Veteran served in 
Japan; but not that he was present in either Hiroshima or 
Nagasaki so as to be considered a "radiation-exposed 
Veteran.  

Accordingly, on review, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted on this record.  

First, the stated cause of the death was cardiopulmonary 
arrest due to arteriosclerotic cardiovascular disease and not 
as the result of cancer, including prostate cancer, 
documented after the Veteran's demise.  

Next, on this record, none of these identified conditions is 
shown to have been present in service or for many years 
thereafter.  The Veteran in this regard has presented no 
competent evidence to causally link the onset to any of the 
condition to an event or incident of his service or to 
otherwise support his lay assertion that any fatal condition 
was related to claim radiation exposure while serving in 
Japan after World War II.  

Finally, presumptive service connection for cancer, including 
prostate cancer, is not established in this case as the 
official record affirmatively documents that the Veteran did 
serve within the requisite proximity to Hiroshima or Nagasaki 
during his active duty in the course of the occupation of 
Japan.  

While the Board is sympathetic for the appellant in view of 
the death of the Veteran, the Board may not go beyond the 
facts presented in this case.  The appellant, as a layperson 
who has no apparent training in the field of medicine, cannot 
be found to be competent to provide an opinion with regard to 
question of medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Overall, the Board concludes that a service-connected 
disability is not shown to have caused or contributed 
substantially or materially in producing or accelerating the 
Veteran's demise.  

Therefore, as the preponderance of the evidence is against 
the appellant's claim, service connection for the cause of 
the Veteran's death must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
current claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


